Citation Nr: 0011167	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  99-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for herniated disc.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 until June 
1981 and was a member of the National Guard from May 1983 
until November 1993.  He was ordered to active Federal 
service from May 1, 1992 through May 9, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
August 1998, rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The veteran sustained an injury to his back in 1986 
diagnosed as herniated disc.

2.  The veteran was not on active duty, active duty for 
training or inactive duty for training when this injury 
occurred.

3.  There is no competent medical evidence that the veteran's 
current back disorder is related to complaints of back strain 
in 1992 during National Guard Service.

4.  There is no competent medical evidence of an increased in 
disability of the preexisting herniated disc during National 
Guard Service.


CONCLUSION OF LAW

The claim of entitlement to service connection for herniated 
disc is not well grounded.  38 U.S.C.A. § 5107 (a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The issue before the Board is whether service connection is 
warranted for the veteran's herniated disc.  However, a 
veteran who submits a claim for benefits to the VA shall have 
the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107 (a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical evidence, or in some instances, 
lay evidence of an in-service incidence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that the same condition currently exists (in-
service incidence or aggravation of a disease).  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered to demonstrate its existence.  

If the chronicity provision is not applicable, a claim still 
may be well-grounded pursuant to the same regulation if the 
evidence shows that the condition was observed during 
service, or any applicable presumptive period, and continuity 
of symptomatology was demonstrated thereafter, and includes 
competent evidence relating (nexus) the current condition to 
that symptomatology (current condition).  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  However, in the issues under 
consideration in this claim, the veteran has failed to submit 
competent medical evidence that the herniated disc has a 
nexus to any event that occurred during his service.  

The veteran's service medical records show that in December 
1978, the veteran complained of a sore back of 2 weeks 
duration.  It was noted that the veteran had previously been 
seen for complaints of back problems.  The diagnosis was 
possible strained latissimus dorsi.  In October 1980, the 
veteran complained of back pain, cold sweats and headaches.  
The diagnosis was sinusitis.  In June 1981, the examiner 
indicated that the veteran's spine and other musculoskeletal 
systems were normal.  In May 1983, when the veteran enlisted 
in the National Guard, he indicated stated, "I am in good 
health."  The examiner indicated that the veteran's spine 
and other musculoskeletal systems were normal.  

The veteran does provide evidence that he has a current 
diagnosis of a herniated disc L4-5.  The veteran's physician, 
S. Nagelberg, M.D., links the veteran's disorder to a January 
1986 injury.  In a report dated October 1998, he states, "On 
January 31, 1986, the patient [veteran] was lifting some 
cartons when he noted the onset of pain in his back and pain 
radiating down his left leg."  Dr. Nagelberg's report goes 
on to state that the veteran denied any prior injury or 
difficulties to his low back area.  Furthermore, another 
private physician's, J. O'Brien, M.D., confirms the diagnosis 
of herniated L4-5 in his report dated December 1987.

Accordingly, in this case, the veteran fails to provide 
competent medical evidence, which provide a nexus between the 
injury in 1986 to periods of active duty, active duty for 
training or inactive duty for training.

We must carefully review this injury to determine if it 
permanently aggravated the veteran's preexisting disorder.  
The Court held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that if the veteran's disability is properly found to have 
preexisted service, the presumption of aggravation must also 
be addressed; and that a preexisting injury or disease will 
be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
The Court has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  Rather, the underlying condition must have 
worsened.  Id.  The veteran's service medical records show a 
complaint of a muscle sprain during his active National Guard 
duty.  However, there is no medical evidence that indicates 
that there was an increase in the veteran's disability as a 
result of service. 

The veteran has stated that the injury that occurred in 1992, 
is the cause of his current back disorder.  Because the 
veteran is a layperson with no medical training or expertise, 
his contentions standing along do not constitute competent 
medical evidence of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The file is devoid of any 
competent medical evidence that supports his claim that the 
muscle sprain aggravated his herniated disc.  Therefore the 
veteran has not provided any competent evidence to support 
his claim that his current condition is related to, or 
aggravated by, either his active military service or his 
active duty, as part of the National Guard, in 1992.  
Therefore, his claim for service connection for herniated 
disc must be denied as not well grounded.
 
The Court has consistently held that the duty to assist is 
not triggered until a claimant has submitted a well-grounded 
claim.  In this appeal, the veteran has failed to submit such 
a claim, therefore the Department has no obligation to 
further assist the veteran in developing facts pertinent to 
his claim and the claim must fail.  See Morton v. West, 12 
Vet. App. 477 (1999).

The veteran reports that he was treated by several physicians 
in California for his back.  However, he is unable to recall 
their names and addresses.  Without names or addresses of 
these doctors, the VA is unable to obtain their records.  The 
Board is not aware of the existence of any additional 
relevant evidence that could serve to well ground the 
veteran's claim.  As such, there is no duty on the part of 
the VA under 38 U.S.C.A. § 5103 (a) (West 1991) to notify the 
veteran of evidence required to complete his application for 
service connection for the claimed disabilities.  See 
McKnight v. Gober, 131 F. 3d 1483, 1484-5 (Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim and to explain why his current attempts 
fail.


ORDER

A well-grounded claim not having been submitted, service 
connection for herniated disc is denied. 


		
	CONSTANCE B. TOBIAS	
	Member, Board of Veterans' Appeals



 

